EXHIBIT 10.1
Page 1 of 3
ASSET MANAGEMENT AGREEMENT
          This contract is an Asset Management Agreement (“AMA”) by and between
Orwell Natural Gas Company (“Orwell”) and John D. Oil and Gas Marketing Company,
LLC (“Marketing”). Orwell and Marketing (jointly “The Parties”) expressly agree
to use the Gas Sales Agreement dated July 1, 2008 (“GSA”) for such natural gas
sales from Marketing to Orwell as may occur, from time-to-time, as evidenced by
a valid confirmation agreement. Therefore, this AMA incorporates the provisions
of the (“GSA”) unless a specific provision of the AMA expressly contradicts a
provision of the GSA.

  1.   Asset Management Agreement. Orwell and Marketing agree that Marketing
shall become the Asset Manager of Orwell for gas sales and GTS service related
to Orwell’s Service Agreement #37962 with Columbia.     2.   Regulatory
Compliance. It is the express intention of Orwell and of Marketing to comply
with all aspects of the rules, regulations and decisions of the Federal Energy
Regulatory Commission (the “FERC”) regarding Asset Management Agreements that
were in effect at the time of execution of this Addendum, or as such rules,
regulations and decisions may be changed throughout the term of the AMA.
Deviations from such rules, regulations and decisions of the FERC related to
AMAs are due to mistake or inadvertence and not to intent. If an action occurs
that results in a material deviation from the rules, regulations or decisions of
the FERC, Orwell and Marketing pledge to make a good faith effort to rectify
such deviations, when discovered by either or both of them. Material deviations
that result in harm to competitive markets or harm to competitors will be
reported to the Chief Compliance Officer of Orwell.     3.   Term of Contract.
This AMA shall commence on January 4, 2010. The provisions of the AMA governing
the release to Marketing of Orwell’s interstate pipeline Service Agreement
#37962 and all revisions thereto with Columbia Gas Transmission Corporation
(“Columbia”) may be terminated upon the mutual agreement of the Parties.        
Orwell agrees to consult in good faith with Marketing prior to the expiration of
Service Agreement #37962 and to exercise Orwell’s right to roll over or extend
the term of Service Agreement #37962 in the event that Marketing agrees to
extend the term of this AMA for a period equal to the proposed life extension of
Service Agreement #37962.         At such time as Marketing desires to convert
this asset management agreement into a long-term, permanent capacity release of
Service Agreement #37962, Orwell agrees to enter into such long-term capacity
release at the maximum rate cap applicable to

 



--------------------------------------------------------------------------------



 



Page 2 of 3
ASSET MANAGEMENT AGREEMENT

      Columbia’s GTS service. Orwell further agrees to use its best efforts to
cause Columbia to substitute Marketing for Orwell on Service Agreement #37962.

  4.   Pricing of Released Capacity. Marketing agrees: (1) to assume all the
rights and obligations specified in Service Agreement #37962, including payment
of all costs related to such Service Agreement including but not limited to
rates, fuel charges, authorized or unauthorized over-run charges, penalties or
fees as are approved by the FERC for the GTS service; and (2) to hold Orwell
harmless from the incurrence of all such Service Agreement costs. Marketing
shall have the absolute right to receive any FERC ordered refunds or rebates
allocated to Service Agreement #37962.     5.   Express Conditions — Rights of
Recall. Orwell shall have the right to inject and withdraw one hundred percent
of its daily contract demand if necessary to meet its firm capacity
requirements. Notwithstanding the foregoing, Marketing agrees that Orwell may on
any day during a minimum period of five months out of each twelve-month period
of the release call upon Marketing to deliver to Orwell one-hundred percent of
the daily contract demand for storage injections or withdrawals. The price of
the natural gas so delivered shall be as specified in the GSA.     6.  
Appointment of Agent on Columbia. Marketing appoints Orwell to act as
Marketing’s agent for the purpose of communicating this capacity release
transaction for timely posting on Columbia’s internet website in accord with the
rules and regulations of the FERC and Columbia’s tariff. Orwell agrees to act as
Marketing’s agent for the purpose of this capacity release posting.        
Orwell agrees to appoint and/or authorize, and hereby appoints and authorizes,
Marketing to act as Orwell’s Agent on Columbia in order for Marketing to engage
in various activities in accordance with this AMA and the GSA . Specifically,
Orwell authorizes Marketing to perform the following functions and/or access
information concerning Marketing’s activity related to: the submission of
nomination and associated activities, including but not limited to confirmation
and scheduling; the submission of bids for released capacity; the offering of
released capacity; invoicing, including but not limited to the receipt and
viewing of invoices and being responsible for payments.         Further,
Marketing agrees to act as Orwell’s Agent on Columbia in order for Marketing, on
Orwell’s behalf, to engage in various activities in accordance with the AMA and
the sale of natural gas pursuant from Marketing to Orwell. Specifically,
Marketing is authorized to perform the following functions and/or access
information concerning Orwell’s activities related to: the submission of
nominations and associated activities, including but not limited to confirmation
and scheduled volumes; the receipt of third party imbalance statements; the
execution of imbalance trades; the submission of bids for released capacity; the
offering of released capacity; and invoicing, including but not limited to the
receipt and viewing of invoices and being responsible for payments.

 



--------------------------------------------------------------------------------



 



Page 3 of 3
ASSET MANAGEMENT AGREEMENT

      Marketing and Orwell each agree to execute the appropriate form(s) and
provide the appropriate notice required by Columbia for the designation of an
Agent.

  7.   Termination of Agency Agreements. Marketing shall act as Orwell’s agent
as described above for Service Agreement #37962 until this AMA is terminated by
either party pursuant to the terms of this AMA. Upon termination, Marketing and
Orwell agree to execute the appropriate form(s) and provide appropriate notice
to Columbia to terminate or remove the agency authorization(s).

          THEREFORE, Marketing agrees to become the Asset Manager and Agent of
Orwell as described above, and Orwell agrees to enter into a pre-arranged
capacity release of the interstate pipeline capacity in #37962, subject to
Orwell’s rights of recall as specified above, which are not to be diminished by
any provisions of the GSA.
          IN WITNESS WHEREOF, the Parties have executed this Asset Management
Agreement.
     This AMA may be executed in counterparts, an original of each signed AMA to
be delivered to the counterpart.

            Asset Manager: John D. Oil and Gas Marketing Company, LLC
      /s/ Richard M. Osborne       Richard M. Osborne      Chief Executive
Officer
Date: January 3, 2010     

            Capacity Releaser: Orwell Natural Gas Company
      /s/ Thomas J. Smith       Thomas J. Smith      President
Date: January 3, 2010      

 